IRONSHORE SPECIALTY INSURANCE COMPANY One State Street Plaza 7th Floor New York, NY10004 Toll Free: (877) IRON411 This Policy is issued by the stock insurance company listed above (herein "Insurer"). THIS POLICY IS A CLAIMS-MADE POLICY.EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS POLICY COVERS ONLYCLAIMS FIRST MADE AGAINST THE INSUREDS DURING THE POLICY PERIOD OR THE DISCOVERY PERIOD, IF APPLICABLE. PLEASE READ THIS POLICY CAREFULLY. DEFENSE COST AND CLAIMS EXPENSES ARE INCLUDED WITHIN THE LIMITS OF LIABILITY OF THIS POLICY. DECLARATIONS POLICYNO.000645102 ITEM 1. COMPANY PRINCIPAL ADDRESS: Illinois Agricultural Association 1701 Towanda Avenue Bloomington, IL 61701 ITEM 2. A.
